 

Exhibit 10.2

 

2010 Performance Bonus Plan for S. Nunes - SVP of Sales & Marketing (this
“Plan”)

 

1.       Overview

            

a.

A bonus (in the form of cash) shall be payable based on achievement of certain
annual sales metrics of installs and procedures as set forth in the Company’s
2010 SVP of S&M Metric Scorecard, which are based on the Company’s 2010 Metrics
Scorecard.

2.       Target Bonus

            

a.

Executive shall receive a bonus of $30,000 if all of the annual target metrics
as indicated in the 2010 SVP of S&M Metrics Scorecard are achieved (the “Target
Bonus”).

3.       Incremental Bonus

            

a.

Executive shall receive an incremental bonus for each of the annual incremental
bonus metrics achieved as indicated in the 2010 SVP of S&M Metrics Scorecard
(the “Incremental Bonus”). The total potential Incremental Bonus is $70,000 if
all of the incremental bonus metrics are achieved.

4.       At Plan Bonus

            

a.

Executive shall eligible to receive an annual bonus of $50,000 for achieving the
At Plan Bonus metrics as indicated in the 2010 SVP of S&M Metrics Scorecard (the
“At Plan Bonus”). In order for Executive to earn the At Plan Bonus, each of the
At Plan metrics must be achieved on a year-to-date basis throughout 2010. If any
of the At Plan metrics are not achieved on a year-to-date basis, then Executive
shall not be eligible for the At Plan Bonus.

5.       Conditions

            

a.

No Bonus will be paid under this Plan unless Executive is an active, full-time
Executive of the Company in good standing as of December 31, 2010 and the date
of distribution of any Bonus.

 

b.

The Company shall not be required to fund or otherwise segregate any cash or any
other assets that may at any time be paid to Executive under this Plan. This
Plan shall constitute an “unfunded” plan of the Company. The Company shall not,
by any provision of this Plan, be deemed to be a trustee of any property, and
any rights of Executive shall be limited to those of a general unsecured
creditor.

 

c.

The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any withholding obligations it may have under federal,
state or local income or other tax laws. The Company shall have no liability for
any tax imposed on Executive as a result of any Bonus paid or payable to
Executive under this Plan.

 

d.

All questions pertaining to the construction, regulation, validity and effect of
the provisions of this Plan shall be determined in accordance with the laws of
the State of Florida without regard to its conflict of law provisions.

 

e.

Executive may be disqualified from this Plan for any wrongful act, falsification
of records, manipulation of accounts, violation of policy or procedure,
including without limitation, material non-compliance with the Company’s
Business Conduct Standards, or other misconduct that, in the sole discretion of
the Company’s Executive Management’s compliance committee (which shall include
the Chief Executive Officer), is sufficient reason for disqualification.

 

Approved by the Committee February 17, 2010

 

 

--------------------------------------------------------------------------------